Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Claims
Claims 1-6 and 8-10 are pending in the current application.
Claims 6 and 8-10 are withdrawn as being directed towards a non-elected invention.
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 2/28/22 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kikitsu (US 20010051287).
As to claims 1-3, Kikitsu discloses a film comprising Co and Pt, with an additive metal Bi, and metal oxides, with the additives and their oxides comprising up to 50% the composition (paragraph 85: metal alloys and oxygen inclusion; paragraph 245: exemplary ‘additive’ percentage up to 50%).  Kikitsu discloses formation of the film by a sputtering method with a composite target (paragraph 145; paragraph 257: target of all components, or with co-sputtering).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a target of the composition deposited, as this will allow for deposition of the desired film.
	As to claim 4, Kikitsu discloses additive oxides of Cr, B and Si (paragraph 85).
	As to claim 5, Kikitsi discloses additives of B, Cu, Cr, Ni, Ta, and V (paragraph 85, paragraph 245).
	
Correspondence Information

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265.  The examiner can normally be reached on Monday - Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON BERMAN/Primary Examiner, Art Unit 1794